           Case 2:21-cv-01476-APG-NJK Document 9 Filed 08/20/21 Page 1 of 1




 1                                UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 MGM GRAND HOTEL, LLC,                                   Case No.: 2:21-cv-01476-APG-NJK

 4          Plaintiff                                     Order for Jurisdictional Discovery

 5 v.

 6 KEVIN CHANG SHENG LONG,

 7          Defendant

 8         I ordered defendant Kevin Chang Sheng Long to demonstrate that diversity of citizenship

 9 exists to support my exercise of jurisdiction over this case. ECF No. 5. Long’s response points

10 out that the managing members of plaintiff MGM Grant Hotel, LLC appear to be Nevada

11 residents. ECF No. 8 at 3. But Long does not identify the citizenship of all members of MGM

12 Grand Hotel, LLC because the Nevada Secretary of State’s records do not list all of the

13 members. Id. I will allow the parties to conduct jurisdictional discovery to determine whether

14 there is complete diversity.

15         I ORDER that the parties may conduct jurisdictional discovery as to the citizenship of all

16 parties to this case, including the members of plaintiff MGM Grand Hotel, LLC. By October 26,

17 2021, defendant Kevin Chang Sheng Long shall file a supplemental response to my order

18 demonstrating that complete diversity exists. If Long does not file a response by that date, the

19 case will be remanded.

20         DATED this 20th day of August, 2021.

21

22
                                                        ANDREW P. GORDON
                                                        UNITED STATES DISTRICT JUDGE
23
